Citation Nr: 1125175	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  99-14 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for claimed diabetes mellitus.

2.  Entitlement to service connection for claimed fatigue, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for claimed muscle twitching, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for claimed blurred vision, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran had active service from August 1983 to June 1987 and from March 1988 to August 1991.

This case came before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision by the RO.

The Board remanded these matters to the RO in November 2000, March 2004, July 2005, December 2008 and January 2010 for additional review and development.


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during the Persian Gulf War.

2.  The Veteran is not shown to have manifested complaints or findings of diabetes mellitus, type 1 in service or in the first postservice year.   

3.  The currently demonstrated diabetes mellitus, type 1 are not shown to be due to an event or incident of the Veteran's active service.  

4.  The Veteran is not shown to have manifested complaints or findings of fatigue, muscle twitching or blurred vision in service or during the first year thereafter.    

5.  The currently demonstrated fatigue, muscle twitching and blurred vision are shown to be manifestations of a known disease process or cause, rather than an undiagnosed illness.

6.  The claimed fatigue is not shown to be a manifestation of chronic fatigue syndrome or an undiagnosed illness that can be linked to his active service.


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by diabetes mellitus, type 1 is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein; nor is it due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2010).

2.  The Veteran does not have a disability manifested fatigue due to a disease or injury that was incurred in or aggravated by active service; nor is it due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

3.  The Veteran does not have a disability manifested by muscle twitching due to a disease or injury that was incurred in or aggravated by active service; nor is it due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

4.  The Veteran does not have a disability manifested by blurred vision due to a disease or injury that was incurred in or aggravated by active service; nor is it due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

The March 2001, April 2004, July 2005, and February 2010 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the laws and regulations outlined above.

In this regard, this letter informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide to obtain information and evidence in support of his claims.  He was also given general notice regarding disability ratings, and effective dates of awards.

Notably, VCAA was enacted after the Veteran perfected his appeal; therefore, preadjudication notice not possible.  However, VA's General Counsel has held that the failure to do so under such circumstances does not constitute error.  See VAOGCPREC 7-2004.

The Veteran had many opportunities to supplement the record and after complete notice was provided, these matters were readjudicated by a February 2010 supplemental statement of the case (SSOC), which cured the defect.  See 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  The Board concludes that the VA examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  VA's duty has been met.


Legal Criteria

A.  Direct Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). 


B.  Undiagnosed Illness 

Under 38 C.F.R. § 3.317 (2010), a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006). 

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i) (2010). 

When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2010). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2010). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2010). 

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b) (2010). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


Analysis

A.  Diabetes Mellitus

The Veteran's service treatment records include lab tests showing negative results for glucose in November 1985, May 1987 and August 1991.  On THE separation examination, no complaint or finding referable to diabetes mellitus was noted.  

An associated medical history report indicated that the Veteran denied having sugar or albumin in his urine or stomach or intestinal trouble.  He did report recent gain weight and loss with 26 pounds being lost in Saudi Arabia and 10 pound regained since his return.

A general medical VA examination in October 1991 does not contain a diagnosis of diabetes mellitus.

The private treatment records in 1994 show that the Veteran was diagnosed as having insulin dependent diabetes mellitus in October of that year.  These records also note that the Veteran was evaluated in December and reported developing episodes of vomiting and diarrhea once a month after he returned from the Gulf War.  He reported that the last such incident was in 1993.  

The assessment was that of a history of diarrhea and vomiting after returning from the Gulf War suggested pancreatic-induced diabetes; however, it was not certain the Veteran was suffering from early diabetes.  

In January 1995, an abdominal CT scan was performed to rule out pancreatic or adrenal abnormalities in light of the recent onset of diabetes.  The scan revealed tiny hepatic and right renal cysts; otherwise, the examination was negative. 

The Veteran was seen by Dr. J. R. in January 1995 with regard to his diabetes.  The physician indicated that it was difficult to determine what type of diabetes the Veteran had, but given his prolonged course within fairly well-controlled glucose with diet alone, it suggested that he had early type 2 diabetes mellitus.  

Additional testing was done and, in February 1995 correspondence, Dr. J. R. commented that the negative test results argued against type 1 diabetes or juvenile onset diabetes.

A February 1995 Persian Gulf VA examination noted that the Veteran first sought VA treatment in 1992 for severe bouts of nausea and diarrhea.  He also had episodes of vomiting, which started in February 1992.  His symptoms occurred approximately once a month.  The impression noted a questionable impaired glucose tolerance.

On July 1996 VA examination the examiner noted that the Veteran had some nausea, vomiting and diarrhea after returning from Saudi Arabia; however, he had a negative work-up and eventually recovered from these symptoms.  He later developed diabetes mellitus, type 1, in 1994.

At a June 2004 VA examination, the Veteran's medical history was noted.  The examiner indicated that the Veteran continued to have a diagnosis of diabetes mellitus, type 1, but no opinion was offered as to whether the onset of the disability was during service.  

To comply with the directives of a Board remand, an opinion was sought.  An October 2004 VA examination noted that the onset of the Veteran's diabetes mellitus, type 1, was in 1994 and that it usually presented with a severe and rapid onset.  In the Veteran's case, he had symptoms of severe thirst, frequent urination, and severe fatigue and was taken to the emergency room where diabetes mellitus, type 1, was diagnosed.  

The Veteran was afforded another VA examination in August 2005 when the examiner opined that the Veteran's diabetes mellitus, type 1, was not caused by or developed during military service.  The examiner apparently did not perform a thorough review of the claims file as his comments suggested that the focus was on the tabbed documents (e.g., "I did not see elevated blood sugar readings tabbed from the military service").  The Veteran strongly asserted that there were elevated blood sugar levels in the later years of his service.

The lay statements dated in August and September 2005 from the Veteran's parents and his sister discussed what the Veteran's physical state was before going to the Persian Gulf and how different it was after he returned. 

In January 2006, the RO received a letter from the Veteran's wife that discussed his diabetes and the difficulty he had had in diagnosing the type and controlling his sugar.

A July 2009 letter from Dr. D. R. notes that the Veteran had insulin dependent diabetes and some degree of pancreatic insufficiency.  He indicated that the question of whether the Veteran's diabetes and other symptoms were related to his service in the Persian Gulf was legitimate; however, he declined to offer an opinion as he was not an expert on this subject.

A March 2009 statement from a VA physician noted that the Veteran had type 1 diabetes mellitus and added that his Persian Gulf service included exposure to munitions dump explosions and the disposal of dead primate carcasses through incineration.  Dr. T. M. did not attempt to establish any etiological link between the disease and the Veteran's service.  

A January 2010 progress note from Dr. T. M. stated that the Veteran had an autoimmune pancreatitis that led to type 1 diabetes and pancreatic exocrine deficiency, which had gone undiagnosed.  

At an April 2010 VA examination, the onset of the Veteran's diabetes mellitus and the history of symptoms were noted.  The physician opined that the Veteran at least as likely as not had type 1 diabetes mellitus that did not have its clinical onset during service .  It was also less likely than not that the diabetes mellitus was manifested within a year following the Veteran's discharge from service.  

The physician explained that, while there was historical debate among the treating physicians as to the cause and type of the Veteran's impaired glucose tolerance/diabetes mellitus, there was presently a broad consensus that he had type 1 diabetes mellitus.  

The physician noted that the Veteran declared himself in good health without gastrointestinal symptoms at the time of discharge and that his serum glucose at that time was normal; there was no indication of diabetic-type symptoms such as polydypsia, polyuria or unexplained progressive weight loss found in the service medical records or in the history provided during the examination.  

Thus, all evidence indicated that the Veteran's current diabetic condition did not have its onset during military service.  

The physician agreed with the reasoning of the Veteran's endocrinology team that a reasonable causal link, namely pancreatic dysfunction following service in the Gulf War, was not present.  

The Veteran apparently had some gastrointestinal distress following discharge, but the symptoms waned in frequency and were not present during the year prior to his presentation for treatment and evaluation of diabetes/glucose intolerance/hyper- and hypo-glycemia in December 1994, which was greater than 3 years after he separated from service.  

The physician further noted that a test for pancreatic function performed in September 2009 showed amylase and lipase to be normal; there was no evidence of pancreatic dysfunction.  

Thus, a plausible link between diabetes mellitus and gastrointestinal symptoms experienced after discharge from service, namely pancreatic disease or dysfunction, was lacking.  

It was not possible to conclude that the Veteran's symptoms of diabetes, which first presented in 1994, had its onset within a year after discharge from service or are related to any symptoms or disease that was present prior to 1994.

Although type 2 was suspected early on by a private physician, the medical evidence established that the Veteran had diabetes mellitus, type 1.  

The medical opinions of record do not associate the Veteran's diabetes mellitus with any documented event or incident of his active service, to specifically include having an onset in service or within the first postservice year.  

In particular, the April 2010 VA examiner provided a thorough report of the evidence and detailed explanations for the opinions expressed.  Thus, providing probative and persuasive evidence against the claim.

Significantly, the Veteran has not submitted any competent medical opinion to support his lay assertions in this case.

The Board has taken into account the Veteran's assertions regarding the etiology of his diabetes mellitus.  Although the Veteran's military occupational specialty (MOS) and separation qualification record indicate he had a total of 12 weeks of medical training, he has not been shown to have any further medical training or degree or worked in the field of medicine.  

Thus, the rudimentary training he received is not deemed sufficient to offer a competent medical opinion on more complex matters such as the etiology of diabetes mellitus.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr, supra at 10 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

As for the Veteran's assertions that he had elevated glucose levels toward the end of his period of service, the laboratory tests in August 1991 revealed normal glucose levels.  

Furthermore, the Veteran's medical history report at the time of separation showed that he did not report any problems with his sugar levels or other findings that could be connected to the claimed diabetes mellitus.  

Thus, the Board finds that these records and early statements contradict the Veteran's current assertions and are highly probative as to whether there were signs of diabetes mellitus during service.  

As such, his lay assertions are not found to be credible for the purpose of establishing that his diabetes mellitus had its clinical onset during service or during the first year thereafter.  

The Board has also considered the other lay evidence of record and finds that they are probative evidence regarding symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) ('[a] layperson can certainly provide an eyewitness account of a veteran's visible symptoms').  However, they do not competent to establish the etiology of a disease.  See 38 C.F.R. § 3.159 (a)(1), supra. 

In view of the foregoing, the Board finds that a preponderance of the evidence is against the claim of service connection for diabetes mellitus; therefore, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


B.  Fatigue, Muscle Twitching, and Blurred Vision

The Veteran's service treatment records are negative for complaints, findings, or diagnosis referable to fatigue, muscle twitching or blurred vision.

At the October 1991 and November 1993 VA examinations, the Veteran denied having any visual changes.

The private treatment records in 1994 note the Veteran's complaints of fatigue, blurred vision and some twitching and fasciculation of his muscles intermittently.  There was also a period when he slept better and had more energy.

The private treatment records dated in January 1995 show that the Veteran reported having dyspnea on exertion since November (he was unable to keep up with his wife while shopping).

A February 1995 Persian Gulf VA examination noted that the Veteran reported a history of fatigue.

A July 1997 letter from the Office of the Secretary of Defense indicated that the Veteran's unit was in an area where nerve gas were released into the air and that, if he was with his unit at that time, he might have possibly been in an area with a very low level of nerve agents.  However, the current medical evidence indicated that long-term health problems were unlikely.  

At an August 1997 VA eye examination, the Veteran was noted to have a history of controlled diabetes and removal of a foreign metallic body from his cornea.  No complaints of blurred vision were noted, and the examination was normal.  

At an August 1997 general medical VA examination, the Veteran complained of having episodic fatigue described as feeling drained or "worn out."  He also sometimes fell asleep after work.  

At a September 2002 VA eye examination, no complaints of blurry vision were noted, and the examination of the Veteran's eyes was normal.  

At a June 2004 VA examination, the Veteran reported that, even though he slept well, he continued to have symptoms of fatigue.  It took his wife approximately 15 to 20 minutes every morning to rouse him.  He could function for 8 to 12 hours before becoming severely fatigued and easily fell asleep if he was still for more than several minutes during the day.  A couple of months earlier he started taking over-the-counter Ginsana on a daily basis and noticed he was less tired in the morning since then.  

The Veteran also complained of having an infrequent, intermittent muscle twitching that usually occurred on one side of his body at a time and involved the face, biceps and hamstrings.  There was no pain associated with the twitching, and it did not interfere with his ability to function.  

The examiner opined that the Veteran's muscle twitching and blurred vision were as likely as not secondary to his diabetes mellitus.  He was also diagnosed with chronic fatigue, but no opinion regarding its etiology was offered.    

A March 2004 letter from a VA physician's assistant noted that there were a number of undiagnosed illnesses that were presumed to be related to environmental contaminants in the Persian Gulf, including fatigue.  No medical statement was made specifically in reference to the Veteran's fatigue, muscle twitching, or blurry vision.

In connection with an October 2004 VA examination, an opinion that the Veteran had chronic fatigue that was more likely than not related to his diabetes mellitus, chronic pancreatitis, and varied work schedule was noted.  

The Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome, and the fatigue he described was noted not to be related to an undiagnosed illness.  

At an August 2005 VA examination, the Veteran reported that the onset of fatigue occurred while he was in the Persian Gulf.  He initially believed this was due to the battlefield conditions, but his fatigue persisted.  His PT scores dropped significantly after returning from the Persian Gulf due to chronic fatigue.  

The Veteran reported being tired no matter how long he slept and sleeping for 10 hours with occasional naps either before or after work.  He tried to exercise for 20 minutes a few times a week and felt good during exercise, but was very tired for a couple of hours afterwards.  

The Veteran's job involved rotating shifts, and he sometimes could fall asleep on the job.  A couple of times a year, he called into work sick because he was too tired to work.  

The examiner's impression was that the Veteran did not have chronic fatigue syndrome because the criteria for such a diagnosis were not met and that chronic fatigue was not established as an undiagnosed illness.  

The factors that at least as likely as not contributed to his current chronic fatigue were his PTSD, diabetes mellitus and irregular work schedule that rotated between day, evening and night shifts.

The July and August 2005 lay statements indicate the Veteran could sleep for 12 hours and still fall asleep within 30 minutes of sitting down.  He was frequently tired and could not do many activities he previously engaged in.  

In January 2006, the RO received a buddy statement from B. K. who reported knowing the Veteran for 16 years and working with him before, during and after being deployed.  She stated that the Veteran had always done well on his PT test, but after returning from Saudi Arabia, he could hardly finish the test.  She described various things to which they were exposed during the time in Saudi Arabia and Iraq.

The January and February 2010 VA treatment records indicated that the Veteran continued to have intermittent vision changes/ blurry vision that occurred a few times per month.  

The Veteran's complaints of having fatigue, muscle twitching, and blurry vision are documented in his postservice treatment records.  There are also lay and buddy statements of record that also note the Veteran's fatigue and diminished energy level.  

The Veteran is competent to report what he experiences and his family members and the fellow servicewoman also are competent to report what they have observed.  See Espiritu, supra.  

On review of the record, the Board finds that these statements are credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible.").

The Board has considered the Veteran's assertions of a continuity of symptomatology since service and, as noted, the Veteran is competent to describe symptoms, and his assertions of a continuity of symptomatology are of some probative value.

Notably, the Court has held that, even where a Veteran asserted continuity of symptomatology since service, medical evidence was required to establish "a nexus between the continuous symptomatology and the current claimed condition . . ." See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).

Thus, in order to establish a claim of service connection, there must be adequate nexus evidence that these symptoms are at least as likely as not due to an undiagnosed illness or other conditions that are directly related to service.

In the present case, the Board finds that the evidence does not establish that that Veteran's complaints of fatigue, muscle twitching or blurry vision are manifestations of an undiagnosed illness.  The opinions to this effect were offered by VA examiners in October 2004 and August 2005.  The record does not contain any competent evidence to the contrary.

The Board adds that the Veteran has had ample opportunity to secure medical nexus evidence in support of his lay assertions.  He has not done so.  See 38 U.S.C.A. § 5107(a), supra.

The evidence further does not document the onset of these symptoms in service or during the first year thereafter.  

The VA examiners opined that the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome; however, the symptoms have been related to known disorders or factors.

The June 2004 VA examiner linked the muscle twitching and blurry vision to the Veteran's diabetes mellitus.  The October 2004 VA examiner opined the fatigue was secondary to diabetes mellitus, pancreatitis and the Veteran's irregular work schedule.  The August 2005 VA examiner linked that Veteran's fatigue to PTSD, diabetes mellitus and his irregular work schedule.

As manifestations of a known cause or disease process, the symptoms cannot be linked to an undiagnosed illness.  

In view of the foregoing, the Board finds that a preponderance of the evidence is against the claims of service connection for fatigue, muscle twitching and blurry vision to include on the basis of being due to an undiagnosed illness; therefore, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Service connection for diabetes mellitus is denied.

Service connection for fatigue, muscle twitching and blurry vision to include as due to an undiagnosed illness is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


